Title: Circular to Nicholas Cooke, Lord Stirling, Brigadier General William Thompson, and Jonathan Trumbull, Sr., 27 March 1776
From: Washington, George
To: Cooke, Nicholas,Stirling, Lord (né William Alexander),Thompson, William,Trumbull, Jonathan Sr.



Sir
Head Quarters Cambridge 27th March 1776

I take this earliest opportunity to acquaint you that the Men of War and Transports with the Ministerial Troops sailed this afternoon from Nantasket Harbour. There is only a Man of War and two or three other armed Vessels now remaining there.
In consequence of this movement I have ordered a Brigade to march to morrow morning for New York, and shall follow with the remainder of the Army as soon as I can receive certain information of the Fleet being clear of the Coast, and that we are in no further danger of their returning to attack us at a disadvantage. I shall leave a few Regiments at Boston to protect the Continental Stores, and to assist in fortifying the Town and Harbour agreeable to the directions that may be given by the

General Assembly of this Colony. I have the honor to be most respectfully Sir Your obedient humble Servant

G. Washington

